DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on February 9, 2021, is acknowledged.
Cancellation of claims 1-10 and 12 has been entered.
Claims 11 and 13-18 are pending in the instant application.

Allowable Subject Matter
Claims 11 and 13-18 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 11, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 11, and specifically comprising the limitation of the nanowires are made to grow on said substrate by molecular beam epitaxy in a MBE frame, varying the fluxes of materials making up the III-V semiconductor material during the nanowire growth phase, so as to obtain a material exhibiting a radial variation in a ratio of the elements on the III-V material in order to have a band gap gradient in a direction from the core of the nanowires towards their periphery before the growth of the nanowires, a gold film is deposited on said substrate in the same MBE frame at a temperature from 0 to 1200°C during a duration of 1 to 30 min and it is left to dewet at a temperature of between 400°C and 700°C for 1 to 30 min so as to create 5 to 50 nm diameter gold particles.
Regarding claim(s) 13-18, claim(s) 13-18 is/are allowable for the reasons given in claim 11 because of its/their dependency status from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mariceli Santiago/Primary Examiner, Art Unit 2879